DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-18 are pending upon entry of amendment filed on 8/5/22.

Upon further consideration, the election of species mailed on 6/10/22 has been withdrawn.

3.	The information disclosure statement (IDS) submitted on 3/11/20 has been considered. 

4.	The oath filed on 3/11/20 has been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 requires both (a) and (b) for a method of inducing immune response.  However, it is not clear whether all the items recited in (i), (ii) and (iii) after wherein clause are required or any portion in lack of conjunction.  For examining purposes, any recitation of (i), (ii) or (iii) would meet the limitations of the claimed invention. Appropriate correction is required.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-8 and 13-18 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub 2009/0136543 (IDS reference).

The ‘543 publication teaches vaccine administrations of two doses within 4-14 months for priming dose and boosting dose in a human subject (e.g. first and second immunogenic compositions) ([215-223]). Also, the boosting may be increased to 3-6 administrations ([0215]).
The antigenic sources for priming and boosting may also be the same ([214]).

The vaccine regimen teaches trivalent antigen for priming and monovalent antigen for boosting ([216]) and reduced amount of adjuvant in boosting (e.g. second administration ([216]) readable upon (ii) of claim 1 of the instant application.  The administration method includes intradermal routes ([238]).

The ‘543 publication teaches that the vaccination is suitable for 18-60 years ([172]) and the antigenic source is influenza species (examples).  

Further, the ‘543 publication teaches the adjuvant comprises 3D-MPL and saponin ([218]) and the saponin encompasses QS21 ([098]).  The ‘543 publication indicates the adjuvant further comprises squalene, tocopherol, and/or polysorbate ([069-0082]).  In addition, the ‘543 publication teaches ratio between oil emulsion and antigen ([0082]) and the amount of 3D-MPL and QS21 in microgram amount including 25-75ug of 3D-MPL and 5-15ug of QS21 ([121-127]). 
The reference teaching anticipates the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub 2009/0136543 (IDS reference) in view of Stoute et al. (NEJM, 1997, vol. 336, p. 86-90, IDS reference) and U.S.Pub. 2010/0055166 (IDS reference).

The teachings of the ‘543 publication have been discussed, supra.

The disclosure of the ’543 publication differs from the instant claimed invention in that it does not teach the use of RTS,S as an antigen as in claims 8-12 and liposomal adjuvant as in claim 1 (item (iii)) of the instant application. 

Stoute et al. teach the RTS,S is derived from Plasmodium falciparum malaria and vaccination regimen of RTS,S with MPL/QS21 in 0, 4 and 28 weeks and the reduction of the second and third doses (p. 87) and there is a strong need for malaria vaccine.

The ‘166 publication teaches MPL and QS21 in liposomes for better adjuvant activities (p.10-13,[207-209]) in vaccination.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use RTS,S antigen as taught by the Stoute reference into the methods of vaccination as taught by the ‘543 publication that utilizes 3D-MPL/QS-21 in liposome formulation for enhancement of adjuvant activity as taught by the ‘166 publication.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because there is a strong need for advanced malaria vaccine and the RTS,S is known as the most advanced model and the formulation that utilizes 3D-MPL/QS-21 as adjuvant would work for another antigen such as RTS.S and in liposomal formulation for enhanced adjuvant activity.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Pat. 10,624,961.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘961 patent recites methods of inducing an immune response in a human subject as set forth in claims 1-18 of the instant application.  The limitations include one or more antigens and a first adjuvant in a first immunogenic composition, second immunogenic composition comprising one or more antigens and a second adjuvant, wherein the interval between the first and second immunogenic compositions is between 1-24 months, the second immunogenic composition contains 2-50 fold lower amount of the antigen than the first composition.

14.	No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 30, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644